Citation Nr: 1545298	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  09-17 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to January 1982. The Veteran died on September [redacted], 2014, with his perfected claim pending on appeal. The appellant claims as a surviving spouse. 
 
For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion. The RO granted the Appellant's request for substitution pursuant to 38 U.S.C.A. § 5121A.  Accordingly, the Board will address the merits of this claim with the Appellant as the substituted party.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision issued by the RO. The Veteran testified at a Board video-conference hearing held in November 2012 before a Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. The Board notes that the VLJ who conducted the November 2012 hearing has since retired. So, pursuant to 38 U.S.C.A. § 7107(c) and 38 C.F.R. §§ 20.707, 20.717, the appellant was informed of her right to have another hearing before a different Veterans Law Judge who would ultimately decide her appeal. In October 2015, the appellant responded that she did not want another hearing and requested that her claim be decided based on the evidence of record.

Prior to the Veteran's death, the Board remanded the issue to the RO for additional development. The development has been completed and the case has been returned to the Board for appellate review.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The issue of entitlement to service connection for cause of the Veteran's death has been raised by the record in a June and October 2015 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

Finally, the Board notes that in the June 2015 statement, the appellant seeks a status update regarding claims for service connection for posttraumatic stress disorder (PTSD) and increased rating for bilateral hearing loss disability and left Achilles tendonitis. The Board observes that the claim for service connection for PTSD was denied by the AOJ in a June 2013 rating decision. The Veteran did not file a notice of disagreement with this rating decision. Additionally, claims for increased ratings for bilateral hearing loss and left Achilles tendonitis were not filed by the Veteran prior to his death. Accordingly, these claims are not before the Board on appeal.


FINDING OF FACT

The Veteran's right foot disability is not attributable to disease or injury sustained during his period of service.


CONCLUSION OF LAW

The criteria for service connection for a right foot disability are not met.  38 U.S.C.A. §§ 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in June 2007. The claim was last adjudicated in February 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claims. The appellant has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded multiple VA examination in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and the medical opinions obtained in October 2007 and January 2012 are adequate with regard to the issue on appeal, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was remanded by the Board in January 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original obtain outstanding records of VA treatment. The records were obtained and associated with the electronic claims file. Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran (appellant) was notified and aware of the evidence needed to substantiate his (her) claim, the avenues through which he (she) might obtain such evidence, and the allocation of responsibilities between himself (herself) and VA in obtaining such evidence. He (she) was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. Thus, he (she) was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran (appellant). Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

The claimed right foot condition is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).




Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

The Veteran (appellant) contends that his right foot disability onset due to injury sustained during a period of service. Service treatment records document treatment for right foot complaints assessed as suspected right metatarsal stress fracture in January and February 1978. Clinical evaluation of his feet was normal on December 1981 service separation examination.

Subsequent to service, VA medical records verify that the Veteran has current right foot disability. For example the October 2007 VA examination report reflects diagnoses of recent onset capsulitis right 4th and 5th metatarsocuboid articulation and resolved stress fracture without sequela. The January 2012 VA examination report reflects a diagnosis of suspected fracture right 3rd metatarsal, resolved. Thus, the remaining inquiry is whether the right foot disability is related to service.

On this record, the Board finds that service connection for the right foot disability is not warranted. Though the Veteran has current disabilities, the weight of the evidence, lay and medical, does not demonstrate a link between the onset of the current right foot disability to disease or injury sustained during a period of service. To that end, in the October 2007 report of VA examination the examiner determined that the recent onset capsulitis of the right 4th-5th metatarsocuboid articulation was unrelated to military service. Additionally, the examiner explained that the Veteran's right stress fracture resolved without sequela. 

In the January 2012 report of VA examination, the examiner explained that the Veteran's recent development of right foot pain had no relationship to the unconfirmed suspected metatarsal stress fracture documented in his service treatment records. To that end, the examiner noted that fracture of the metatarsal was definitely not evident with current x-ray examination. Thus, the examiner opined that the current right foot disability was less likely than not related to the injury sustained in service in 1978.

The Board is aware of the November 2012 VA treatment record in which the VA physician concludes that "it is possible that the pain he currently experiences could be a result of the injury to the right foot he experienced in 1978 while on active duty." To that end, the physician explained that the pain was in the same location where the Veteran had a possible stress fracture while in service in 1978. To the extent this record represents evidence in favor of the claims the Board is affording it little probative value. Importantly, this opinion is speculative in nature and does not provide the degree of certainty required for persuasive nexus evidence in this case. Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007). See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). Accordingly, this opinion is afforded little probative value.

Here, the Board finds that the more probative opinions are the opinions offered by the VA examiner in October 2007 and January 2012. The VA examiners acknowledged the injury sustained by the Veteran during service but explained that it resolved without sequela and was not the cause of the current right foot disability. 

The Board has the authority to and affords more probative weight to the opinion of the VA examiner offered in April 2014. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he had right foot disability as such is confirmed by the record.  However, he was a lay person and was not shown to be competent to establish that his current right foot disability onset due to disease or injury sustained during service. In this case, the Veteran (appellant) was not competent to offer an opinion regarding the etiology of the Veteran's right foot disability. The question regarding the etiology of such a disability involves the ruling in or out of multiple potential etiologies and is complex medical issue that cannot to be addressed by a layperson. In that regard, the allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for right foot disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for a right foot disability is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


